835 So. 2d 373 (2003)
Timothy R. COLLINS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-4248.
District Court of Appeal of Florida, First District.
January 29, 2003.
Appellant, pro se.
Charlie Crist, Attorney General, and Janelle C. Gillaspie, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's order summarily denying his rule 3.800 motion for jail credit. The appellant has made a facially sufficient claim for jail credit under rule 3.800 by providing the dates for which he is seeking credit, the date of his sentence, and alleging that the jail certificate would show that he is entitled to credit. See Thomas v. State, 634 So. 2d 175, 177 (Fla. 1st DCA 1994); State v. Mancino, 714 So. 2d 429, 433 (Fla.1998). Furthermore, the record portions attached to the trial court's order were clerk's notes that do not conclusively refute the appellant's claim. Mayo v. State, 825 So. 2d 1006 (Fla. 4th DCA 2002). We accordingly reverse and remand for the trial court to support its denial with record attachments or to grant the relief sought.
REVERSED and REMANDED.
VAN NORTWICK and POLSTON, JJ., and SMITH, LARRY G., Senior Judge, Concur.